NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 14, 2013*
                               Decided November 15, 2013

                                         Before

                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐3248

DEON HAMPTON,                                     Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 11 C 8478
JOHN RITA and GEORGE SABIE,                
     Defendants‐Appellees.                        Elaine E. Bucklo,
                                                  Judge.

                                        O R D E R

       Deon Hampton was sexually assaulted by George Sabie, a guard at the now‐
shuttered Illinois Youth Center in Joliet. That was in June 2008 when Hampton was
17 years old. In November 2011, several months before he turned 21, Hampton brought
this lawsuit under 42 U.S.C. § 1983 against Sabie and John Rita, who was the


      *
         After examining the appellant’s brief and the record, we have concluded that
the case is appropriate for summary disposition. Thus, the appeal is submitted on the
briefs and the record. See FED. R. APP. P. 34(a)(2).
No. 12‐3248                                                                          Page 2

superintendent at the youth center when Hampton was assaulted. The district court
dismissed Hampton’s complaint on the understanding that it is barred by the applicable
statute of limitations. Hampton v. Sabie, 891 F. Supp. 2d 1014 (N.D. Ill. 2012). Hampton
appeals that ruling. We recite the facts he alleges in his amended complaint and, for
purposes of this appeal, accept those allegations as true. See Hukic v. Aurora Loan Servs.,
588 F.3d 420, 434–35 (7th Cir. 2009).

       Hampton is openly homosexual. While in state custody at the youth center, he
was sexually harassed by several guards, including Sabie. On numerous occasions Sabie
forced him to undress without justification. Hampton complained to
Superintendent Rita, whose response was to place him in segregation and admonish
him not to be “so gay.” On June 9, 2008—when he was 17—Hampton was forced to
perform oral sex on Sabie. The plaintiff and another youth reported the assault to staff,
but administrators initially refused to contact the police. Instead they removed
Hampton’s clothing and left him naked until, after a week, a counselor finally
summoned the police. Hampton was released from the youth center, and Sabie was
arrested. In October 2011 a state‐court jury found Sabie guilty of several crimes,
including criminal sexual assault, a Class 1 felony. See 720 ILCS 11‐1.20(a)(4), (b)(1).
Sabie was sentenced in February 2012 to 6 years in prison. After the guilty verdicts, but
before Sabie was sentenced, Hampton filed his complaint in federal court.

        Superintendent Rita moved to dismiss Hampton’s complaint as untimely. The
district court, in granting that motion, reasoned that a 2‐year statute of limitations
governs § 1983 claims arising in Illinois. See 735 ILCS 5/13‐202 (providing that damages
action for personal injury must commence within 2 years of accrual); Owens v. Okure,
488 U.S. 235, 249–50 (1989) (holding that, in states with multiple statutes of limitations
for personal‐injury actions, the “general or residual” statute governs § 1983 claims);
Wilson v. Garcia, 471 U.S. 261, 275–76 (1985) (holding that state’s limitations period for
personal‐injury claims governs all § 1983 claims); Draper v. Martin, 664 F.3d 1110, 1113
(7th Cir. 2011) (explaining that § 1983 claims arising in Illinois are subject to 2‐year
limitations period of § 5/13‐202). The district court acknowledged that Illinois permits
victims of Class 1 felonies to sue for damages at any time if the perpetrator is convicted,
735 ILCS 5/13‐202.1, and also provides a 20‐year statute of limitations for personal‐
injury actions alleging sexual abuse committed against a minor, id. § 5/13‐202.2. But the
court rejected Hampton’s contention that these provisions, not the 2‐year statute of
limitations, should govern his § 1983 suit. In Hampton’s case, the court continued, the
2‐year statute of limitations was tolled until the plaintiff turned 18 in February 2009, but
still the suit against Rita was untimely because it was filed more than 2 years later.
No. 12‐3248                                                                            Page 3

See 735 ILCS 5/13‐211 (providing that personal‐injury claims accruing before age 18
may be brought within 2 years after plaintiff turns 18); Ray v. Maher, 662 F.3d 770,
772–73 (7th Cir. 2011) (explaining that state’s tolling rules also apply to § 1983 claims).
Later, at the plaintiff’s urging, the district court extended this statute‐of‐limitations
defense to Sabie and dismissed him, too, from the suit (Sabie had not answered the
complaint after it was served, yet Hampton never sought entry of a default).

       The district court’s ruling relies to a significant degree on Woods v. Ill. Dep’t of
Children & Family Servs., 880 F. Supp. 2d 918 (N.D. Ill. 2012), which holds that the statute
of limitations is 2 years, not 20 as provided in § 5/13‐202.2, even if a § 1983 claim alleges
that a minor was sexually assaulted by a state actor. We affirmed that decision after
Hampton filed this appeal, Woods v. Ill. Dep’t of Children & Family Servs., 710 F.3d 762
(7th Cir. 2013), and now, with the assistance of counsel, Hampton concedes that Woods
dooms his suit. Hampton does not try to distinguish Woods on the ground that our
opinion is limited to § 5/13‐202.2, even though he also relies on § 5/13‐202.1. And neither
does Hampton contend that the district court overlooked a tolling provision that would
save his complaint. Rather, Hampton urges us to overturn Woods. 

        Counsel offers no compelling basis to disturb that decision. He argues that Woods
is inconsistent with Owens and Wilson, but we discussed those Supreme Court opinions
before rejecting the plaintiff’s argument. Woods, 710 F.3d at 765–69. We perceive no
reason to repeat ourselves, and we will not reassess our precedent simply because
Hampton disagrees with how Woods was decided. See Planned Parenthood of Se. Pa. v.
Casey, 505 U.S. 833, 864 (1992); United States v. Mitchell, 635 F.3d 990, 993 (7th Cir. 2011);
Tate v. Showboat Marina Casino Pʹship, 431 F.3d 580, 582 (7th Cir. 2005). And since
Hampton makes no other argument, the judgment dismissing his § 1983 suit as barred
by the statute of limitations must be upheld.

       We express no opinion about whether Hampton may still pursue any related state‐
law claims in state court.

                                                                                  AFFIRMED.